Title: To George Washington from Benjamin Tupper, 23 December 1780
From: Tupper, Benjamin
To: Washington, George


                        
                            Sir
                            Springfield Decr the 23rd 1780
                        
                        Your Excellency may recolect that I have been Several weeks absent from camp for the purpose of forwarding
                            Cloathing for the Army, and as a fiew days will compleat all I shall be able to do in that way would wish for leave to
                            repair to my family for a while to araing arrange my affairs, and leave them more comfortable than
                            what they have been of late—I abhor long furloughs as much as a man can do, but as I left my house unfinished which I had
                            begun when the war comminced, and my family has suffered much on that Account, and Majr Knap will be with the Regt
                            constantly, and the Spring Season is the best for finishing buildings would beg the favour if not Inconsistant with the
                            good of Service I might have leave to be absent untill the first of June for the above mentiond purpose, but as I know
                            many requests of the like nature will be given I will rest satisfied in your Excellencys appointment of the time of my
                            return to camp whether it be long or shorte. While I have the honour to remain your Excellencys most obedent humble
                            Servant
                        
                            Benj. Tupper Colo.
                        
                    